Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 9, 2017                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154077                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                       Justices
  v                                                                 SC: 154077
                                                                    COA: 331778
                                                                    Oakland CC: 2011-236625-FH
  BARBARA JEAN AGRO,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the April 27, 2016 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 9, 2017
           s0606
                                                                               Clerk